Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


IN RE:  FREDERICK L. MCGUIRE AND
MCGUIRE KELLNER L.L.P.


                             Relators.
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00171-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relators, Frederick L. McGuire and McGuire Kellner L.L.P., ask this Court to issue a writ
of mandamus against the Honorable Bonnie Rangel, Judge of the 171st District Court of El Paso
County.  Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827
S.W.2d 833, 840 (Tex. 1992)(orig. proceeding).  Moreover, there must be no other adequate remedy
at law.  Id.  Based on the record before us, we are unable to conclude that Relators are entitled to
mandamus relief.  Accordingly, we deny mandamus relief.  See Tex. R. App. P. 52.8(a).  Further, we
lift the stay entered by previous written order of this Court.

						GUADALUPE RIVERA, Justice
July 31, 2009

Before Chew, C.J., McClure, and Rivera, JJ.